Case 1:19-cv-00067-AT Document 25 Filed 05/06/19/-Page tur

   
   

ELECTRONICALLY FILED
DOC 4:

 

 

   

 

 

 

UNITED STATES DISTRICT COURT miEn. 5/6/2019
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _* > —-->__
Jasmine Norman
Plaintiff[s], 19 Civ. §&7 (AT)
-against- CIVIL CASE
MANAGEMENT PLAN AND
NYU Langone Health System , SCHEDULING ORDER
Defendant[s].

 

 

ANALISA TORRES, United States District Judge:

This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance with Rule

26(f)(3), Fed. R. Civ. P.

1.

All parties (consent}—(do not conseaD to conducting all further proceedings before a magistrate
judge, including motions and trial. 28 U.S.C. § 636(c). [Circle one.] The parties are free to

withhold consent without adverse substantive consequences. [If all parties consent, the remaining
paragraphs need not be completed. |

This case((is) is not) to be tried to ajury. [Circle one.]

Amended pleadings may not be filed and additional parties may not be joined except with leave of
the Court. Any motion to amend or to join additional parties shall be filed within 3° days from the
date of this Order. [Absent exceptional circumstances, thirty (30) days. ]

Initial disclosures, pursuant to Rule 26(a)(1), Fed. R. Civ. P., shall be completed not later than

N/A _ days from the date of this Order. [Absent exceptional circumstances, fourteen (14) days. ]
(“Parties have already completed Initial Discovery Protocols and Pilot Discovery Protocols).

All fact discovery shall be completed no later than September 3, 2019 . [A period not to

exceed 120 days, unless the Court finds that the case presents unique complexities or other

exceptional circumstances. ]

The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and
the Local Rules of the Southern District of New York. The following interim deadlines may be
extended by the written consent of all parties without application to the Court, provided that all fact
discovery is completed by the date set forth in paragraph 5 above:

Initial requests for production of documents to be served by June 3, 2019
Interrogatories to be served by __ June 3, 2019

Depositions to be completed by __ September 3, 2019

Requests to Admit to be served no later than June 3, 2019

 

 

ae re

 
10.

11.

Case 1:19-cv-00067-AT Document 25 Filed 05/06/19 Page 2 of 4

-2-

a. All expert discovery shall be completed no later than _ October 18, 2019
[Absent exceptional circumstances, a date forty-five (45) days from the date in paragraph |
5, 1.e. the completion of all fact discovery. ]

 

b. No later than thirty (30) days prior to the date in paragraph 5, i.e. the completion of all fact
discovery, the parties shall meet and confer on a schedule for expert disclosures, including
reports, production of underlying documents and depositions, provided that (i) expert
report(s) of the party with the burden of proof shall be due before those of the opposing
party’s expert(s); and (11) all expert discovery shall be completed by the date set forth in

paragraph 7(a).

All motions and applications shall be governed by the Court’s Individual Practices, including pre-
motion conference requirements, except that motions in limine may be made without a pre-motion
conference on the schedule set forth in paragraph 11. Pursuant to the authority of Rule 16(c)(2),
Fed. R. Civ. P., any motion for summary judgment will be deemed untimely unless a request for a
pre-motion conference is made in writing within fourteen (14) days of the date in paragraph 5, Le.,
the close of fact discovery.

All counsel must meet face-to-face for at least one hour to discuss settlement within fourteen (14)
days following the close of fact discovery.

a. Counsel for the parties have discussed an informal exchange of information in aid of an

early settlement of this case and have agreed upon the following:
Parties have exchanged documents pursuant to the Pilot Discovery Protocols and Initial Discovery Protocols.

 

 

 

b. Counsel for the parties have discussed the use of the following alternative dispute
resolution mechanisms for use in this case: (1) a settlement conference before a magistrate
judge; (i1) participation in the District’s Mediation Program; and/or (iii) retention of a
privately retained mediator. Counsel for the parties propose the following alternative

dispute resolution mechanism for this case: Mediation pursuant to the District's Mediation Program
is scheduled for June 21, 2019.

 

 

c. Counsel for the parties recommend that the alternative dispute resolution mechanism
designated in paragraph b, be employed at the following point in the case (e.g. within the
next sixty days; after the deposition of plaintiff is completed (specify date); after the close

of fact discovery)
Mediation pursuant to the District's Mediation Program is scheduled for June 21, 2019.

 

 

d. The use of any alternative dispute resolution mechanism does not stay or modify any date in
this Order.

The Final Pretrial Submission Date is thirty (30) days following the close of fact and expert
discovery (whichever is later). By the Final Pretrial Submission Date, the parties shall submit a
12.

13.

Case 1:19-cv-00067-AT Document 25 Filed 05/06/19 Page 3 of 4
-3-

Joint Pretrial Order prepared in accordance with the Court’s Individual Practices and Rule 26(a)(3),
Fed. R. Civ. P. Any motions in limine shall be filed after the close of discovery and before the Final
Pretrial Submission Date and the pre-motion conference requirement is waived for any such motion.
If this action is to be tried before a jury, proposed voir dire questions, jury instructions and verdict
form shall also be filed by the Final Pretrial Submission Date. Counsel are required to meet and
confer on a joint submission of proposed jury instructions and verdict form, noting any points of
disagreement in the joint submission. Jury instructions may not be submitted after the Final Pretrial
Submission Date, unless they meet the standard of Rule 51(a)(2)(A), Fed. R. Civ. P. If this action
is to be tried to the Court, proposed findings of fact and conclusions of law should be submitted by
the Final Pretrial Submission Date.

Counsel for the parties have conferred and their present best estimate of the length of trial is:
3-5 days.

[Other items, including those in Rule 26(f)(3).]

 

TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling Order of
this Court in accordance with Rule 16(b), Fed. R. Civ. P.

14.

15.

16.

[ Other]

The next Case Management Conference is scheduled for September 19, 2019at 3:00 p.m.

 

The parties are directed to file a joint status report not later than one week in advance of the Case
Management Conference. The parties should indicate whether they anticipate filing motion(s) for
summary judgment and whether they believe the case should be referred to a Magistrate Judge for
settlement discussions. The parties are reminded that, pursuant to paragraph 8, a pre-motion
conference request for any motion for summary judgment must be made within fourteen (14) days
of the close of fact discovery.
Case 1:19-cv-00067-AT Document 25 Filed 05/06/19 Page 4 of 4
-4-

This ORDER may not be modified or the dates herein extended, except by further order of this Court
for good cause shown. Any application to modify or extend the dates herein (except as noted in paragraph
6) shall be made in a written application in accordance with paragraph I.B. of the Court’s Individual
Practices and shall be made no less than five (5) days prior to the expiration of the date sought to be
extended.

SO ORDERED.

Dated: May 6, 2019
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
